      Case 2:19-cv-02719-DDC-GEB Document 23 Filed 12/05/19 Page 1 of 1




                      CLERK’S COURTROOM MINUTE SHEET – CIVIL



SHAWNEE MISSION UNITARIAN
UNIVERSALIST CHURCH,

              Plaintiff,

v.                                                             Case No. 19-2719-DDC-GEB

CITY OF LENEXA, KANSAS,

              Defendant.

                                           Attorneys for Plaintiff: Beth Ann Larigan, Daniel P. Dalton
                                            Attorneys for Defendant: Cindy Harmison, David A. Jack

JUDGE:                     Daniel D. Crabtree      DATE:                                12/5/2019
CLERK:                      Megan Garrett          TAPE/REPORTER:                      Kim Greiner
INTERPRETER:                                       PROBATION:


      TEMPORARY RESTRAINING ORDER HEARING
The parties appear through counsel, only.

The following motion is before the court:

       Doc. 7 – Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction
       – TAKEN UNDER ADVISEMENT as set forth in full on the record.

The court hears from counsel on the motion.

The court will enter an order.
